                        Case 1:17-cv-00124-LLS Document 91 Filed 12/03/19 Page 1 of 2
                                        KELLEY DRYE & W ARREN LLP
                                                  A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                 101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                                  F ACSIM I LE

     CHI CAGO, IL
                                                NEW YORK, NY 10178                                                  ( 212)   808- 7897

    HO USTO N,T X                                                                                                  www.kelleydrye.com

 LOS       A NGE LES, CA                                (212) 808-7800

   S A N    DIEG O,   CA

  P A RSI PP A NY,     NJ                                                                                       GEOFFREY W . CASTELLO

   S TAM FOR D,       C T                                                                                      DIRECT L INE:(973) 503-5922
B RUS SE LS,    BE LGI UM
                                                                                                          EMA IL:gcas tello@ke lleyd rye.com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                    December 3, 2019

       BY EFILE

       Hon. Ronnie Abrams, U.S.D.J.                                          Hon. Louis L. Stanton, U.S.D.J.
       United States District Court                                          United States District Court
       Southern District of New York                                         Southern District of New York
       40 Foley Square                                                       500 Pearl Street
       New York, New York 10007                                              New York, NY 10007-1312

                            Re:   Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-07582-RA

                                  Karathanos v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-08023-RA

                                  Spath v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:19-cv-03521-RA

                                  FTC, et al. v. Quincy Bioscience Holding Co., Inc., et al.
                                  Case No. 1:17-cv-00124-LLS

       Dear Judges Stanton and Abrams,

              We represent Quincy Bioscience and related companies (collectively “Quincy”) in all of
       the above-referenced actions. We write in response to Mr. Roddy’s letter of even date.

               We wrote to the Court yesterday and suggested a joint hearing in these matters because,
       from Defendants’ perspective, setting a date certain by which the Federal Trade Commission
       (“FTC”) and New York Attorney General (“NYAG”) would have to state an intention to object
       or not object to the proposed settlement would aid in the ultimate resolution of these matters.

               The Stipulation of Settlement is explicit in saying that Defendants will not ask this Court
       to intervene in the Racies case that Mr. Roddy references in his letter. Defendants do intend,
       however, to ask the Racies Court to defer that trial until the FTC and NYAG have stated their
       position with respect to the proposed settlement, but we are not asking—and repeatedly have
         Case 1:17-cv-00124-LLS Document 91 Filed 12/03/19 Page 2 of 2

                                KELLEY DRYE & WARREN LLP




December 3, 2019
Page Two



assured Plaintiffs’ counsel that we will not ask—this Court to do anything at all with respect to
Racies. We note only that the proposed Stipulation of Settlement is nationwide in scope and
therefore would, if approved, resolve the claims pleaded in Racies. Whether the Racies court
wishes to defer the trial while this settlement process is pending is a matter we intend to leave
entirely to the discretion of that Court.

       As stated in our letter to this Court, however, we do request that Your Honors set a
coordinated hearing/settlement conference—either on January 29 or, if it pleases Your Honors,
earlier—that includes counsel for both the class actions and the FTC/NYAG. The purpose of the
hearing would be to determine if the FTC does or does not intend to object to the proposed
settlement of the class actions. The parties thereafter can move forward either with a motion for
preliminary approval or with plans for further litigation.

       We thank Your Honors for your attention to these matters.

                                                Respectfully submitted,

                                                /s/ Geoffrey W. Castello

                                                Geoffrey W. Castello
